Citation Nr: 0019178	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active military duty from June 1953 to 
June 1955, and served in the Army National Guard from July 
1982 to February 1994, with a verified period of active duty 
for training from March 1985 to June 1985.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in San Juan, Puerto Rico (hereinafter 
RO).


FINDING OF FACT

The veteran's service medical records for his period of 
active duty for training reveal a diagnosis of arterial 
hypertension, and he has been treated for this disorder since 
that time.


CONCLUSION OF LAW

The claim of entitlement to service connection for arterial 
hypertension is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated to assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the instant case, the veteran testified at a personal 
hearing before the RO in September 1997, that he was first 
diagnosed with high blood pressure while he was serving on 
active duty for training in May 1985.  Service medical 
records for that period reveal a diagnosis of arterial 
hypertension.  Medical records subsequent to that time, 
indicate continued treatment for arterial hypertension, as 
well as a current diagnosis.  Accordingly, the veteran's 
claim for entitlement to service connection for arterial 
hypertension is well grounded.


ORDER

The claim of entitlement to service connection for arterial 
hypertension is well grounded, and to this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
arterial hypertension is well grounded, the VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

As indicated above, the veteran testified at a personal 
hearing before the RO in September 1997, that he was first 
diagnosed with high blood pressure while he was serving on 
active duty for training in May 1985, and his service medical 
records for that period reveal a diagnosis of arterial 
hypertension.  The veteran's testimony is considered credible 
for purposes of presenting a well-grounded claim.  King, 
5 Vet. App. at 21.  Nevertheless, a service medical record 
dated in June 1985, indicates that hypertension was diagnosed 
"8 [months] ago."  It is also noted that when the RO 
requested the veteran's service medical records for his 
periods of duty with the Army National Guard, only those 
records beginning in June 1985 from the veteran's active duty 
for training were requested.  

As it does not appear that a complete copy of the veteran's 
service medical records for his service in the Army National 
Guard is of record, the case is remanded to the RO for the 
following actions:

1.  Service medical records for the 
veteran's period of service in the Army 
National Guard from July 1982 to June 
1985, should be obtained and associated 
with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
must documentation of the attempts made.  
The veteran and his representative must 
be informed of any unsuccessful attempts 
at obtaining these records.  38 C.F.R. § 
3.159.

2.  The RO should verify all periods of 
active duty and active duty for training 
during the period of July 1982 to March 
1985.

3.  Thereafter, if any additional 
evidence is obtained or submitted by the 
veteran, and the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 



